Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US Pub. No. 2011/0250475 A1).
With regards to claim 12, Yamamoto discloses power supply unit 10 comprising: a power supply including a positive terminal portion25a  and a negative terminal portion25b; a substrate 33 connected to each of the positive terminal portion 25a and the negative terminal portion 25b; an insulating sheet 51 to which the power supply 10 and the substrate 33 are fixed; and a sheet fixing member 40 arranged to fix at least one end of a plurality of ends of the insulating sheet 51 or 61 (see that the battery 10 is covered with the U-shaped metal sheet 61 through the armor member 40 at opposite side surfaces and lower surface thereof, Figures 5A- 5D and  8A – 12B) [0102] - [0116] [0135]. 
With regards to claim 14, Yamamoto discloses that the power supply 10 is a capacitor [0004].
With regards to claim 15, Yamamoto discloses an opening (see cavities in Figures 12A and 12B) are formed in a part of an area of the sheet fixing member 40, and the opening is arranged in at least a part of an area of the power supply 10 when seen from a direction perpendicular to a surface of the insulating sheet [0067].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 11, 13, 24, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (US Pub. No. 2014/0226795 A1) in view of Yamamoto et al. (US Pub. No. 2011/0250475 A1) and Jadrich et al. (US Pub. No. 20110272588 A1).
With regards to claim 1, Kitano discloses a radiation cassette 21 (Figures 4 and 5) comprising a panel 35 arranged to detect incident radiation [0075]; a supporting base 63 arranged to support the panel 35 on a rear surface side of the panel when seen from an incident direction of the radiation [0075]; a power supply 53 (i.e., a lithium ion capacitor rechargeable secondary battery) arranged on a rear surface side of the supporting base 63 (Figure 4) [0071]; a circuit device 57 and circuit board 68 (I.e., substrates as broadly claimed) connected to battery 53 by wire connections [0072] [0078] and a plurality of circuit boards 66, 67, 68 and 69 are mounted on the support plate 63 together with the battery 53 and the power receiver 54 [0076] [0126].
Kitano fails to expressly disclose a housing for the power supply and that the power supply including a positive terminal portion and a negative terminal portion connected to a substrate or a circuit board/device; an insulating sheet arranged between the supporting base and the power supply, the power supply and the substrate fixed to the insulating sheet and a sheet fixing member arranged to fix at least one end of a plurality of ends of the insulating sheet to the supporting base. Notice that all these components are well known and used in the battery and radiation detection arts.
Yamamoto discloses a battery pack includes a frame 30, a battery 10 and a circuit board 33, which are essential component elements of the battery pack. The battery pack is provided with other parts, which are connected to the essential component elements and/or arranged in position of the essential component elements and include a PTC (Positive Temperature Coefficient) protecting tape 31, a PTC element 32, a electrode fittings 35 for negative electrode lead 25b and positive electrode lead 25a for a submergence detecting seal 36 capable of color change when deposited with moisture. This battery pack is a substantially rectangular parallelepiped-shaped resin molded body wherein the battery 10, circuit board 33 and other parts such as the PTC element 32 and the frame 30 are assembled to obtain an assembly and this assembly is integrated by resin molding of a reaction curable resin. In this battery pack, the assembly of the battery 10, circuit board 33 and other parts including the PTC element 32 are armored with the frame 30 and an armor member 40 made of the reaction curable resin [0103] [0104] [0119]
As shown in FIGS. 12A and 12B, the battery is covered entirely with the armor member 40. Moreover, the circuit board 33 is disposed at the front of the battery pack and is covered with the top cover 60. The top cover 60 covers the front surface of the battery 10 through the armor member 40. Moreover, the battery 10 is covered with the U-shaped metal sheet 61 through the armor member 40 at opposite side surfaces and lower surface thereof [0135].
The top cover is disposed at the front-end portion of the U-shaped metal sheet and the positive electrode lead 25a and the negative electrode lead 25b connected to the circuit board 33 is placed in the top cover 60. The top cover 60 enables the circuit board 33 to be reliably positioned in the molding step of a reaction curable resin [0130].
The circuit substrate 33 is molded together with the top cover 60. The insulating tape 87 is disposed in position, and the circuit board 33, the PTC element 32, the L metal fittings 85a to 85b, the positive electrode lead 25a and the negative electrode lead are connected by resistance welding, followed by assembling the U-shaped metal sheet 61 and the top cover 60 to obtain an assembly [0141].
Yamamoto further discloses with the battery pack configured to accommodate a lithium ion secondary battery and a circuit board in the two vertically-divided accommodation cases, the accommodation cases need to have a satisfactory thickness so as to protect the lithium ion secondary battery and the circuit board from external impact. In case where the two vertically-divided accommodation cases are bonded together by means of a double-faced adhesive tape or by ultrasonic welding, the accommodation cases should have a thickness sufficient therefor. This in turn results in an increased thickness and weight of the battery pack as a whole [0006]. Most importantly, Yamamoto teaches an armor member 40 is formed of a reaction curable resin such as a thermosetting resin curable by thermal reaction, a UV-curable resin curable by reaction under UV light or the like. The armor member 40 is a resin molded member formed by curing of a reaction curable resin [0067] [0132] – [0142] (Figures 11A -12B).
Jadrich discloses as shown in FIGS. 2 and 3, a DR detector 200 includes upper housing 202, lower housing 204, secured together and forming a cavity 206. Mounted within cavity 206 are detector array 208 mounted on stiffener 210, screen (scintillator) 212, compliant foam member 214, elastomer shock-absorbing supports 216 mounted on stop ledges 217 of lower housing 206, flex circuits 218 connected between detector array 208 and electronics 220. A wireless interface 222 is connected to electronics 220. A battery pack 224 is mounted in a compartment 226 of lower housing 204. Battery pack 224 and electronics 220 are thermally coupled to sheet metal member 228 which acts as a heat sink for heat generated by battery pack 224 and electronics 220 [0047] (Abstract).
In view of the utility, in order to have a radiographic device that includes power supply devices formed integrally to the radiation panel with the fasteners as taught above, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kitano to include the teachings such as that taught by both Yamamoto and Jadrich 
With regards to claim 2, Yamamoto discloses the sheet fixing member fixes the at least one end to a second surface opposite a first surface of the substrate 33 and as such, supporting base supporting the panel would be realized [0132] – [0142] (Figures 11A -12B).
With regards to claim 3, Yamamoto discloses the sheet fixing member fixes at least one end closest to the substrate among the plurality of ends of the insulating sheet to the supporting base [0132] – [0142] (Figures 11A -12B).
With regards to claims 4 and 9, Yamamoto discloses the sheet fixing member fixes all of the plurality of ends of the insulating sheet to the supporting base [0132] – [0142] (Figures 11A -12B).
With regards to claim 5, Yamamoto discloses the insulating sheet has a thickness of approximately 0.05 mm to approximately 1.0 mm [0081] [0131].
With regards to claim 6, Kitano discloses a power supply 53 but fails to expressly disclose the power supply 53 as a laminated secondary battery. Yamamoto discloses in FIGS. 3 and 4, the battery 10 is one wherein a battery element 20 having a positive electrode 21 and a negative electrode 22 convolutely wound or laminated through separators 23a, 23b is packed with a laminated film 27 serving as a packaging material.
As is particularly shown in FIG. 3, the battery element 20 is accommodated in a rectangle-shaped recess 27a formed in the packaging laminate film 27 and the peripheral portions (three sides except for the bent portion) are heat sealed. Portions bonded with the laminate film 27 are terrace portions. The terrace portions at opposite sides of the recess 27a are folded toward the direction of the recess 27a [0043].
It will be noted that the laminate film 27 serving as a packaging material may be a metal laminated film, e.g. an aluminum laminate film. The aluminum laminate film is preferably one that is adapted for drawing and is suited for forming a recess accommodating the battery therein.
In view of the utility, in order to have a radiographic device including power supply devices that is integrally formed to the whole device while the battery is securely packed, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kitano to include the teachings such as that taught by Yamamoto.
With regards to claim 7, Kitano discloses the power supply 53 is a capacitor [0071].
With regards to claim 8, Kitano modified discloses a circuit device 57 and circuit board 68 (i.e., substrates as broadly claimed) connected to battery 53 by wire connections [0072] [0078]. Kitano fails to expressly disclose the wires are connected via the solder wire process. Soldering wires is considered only a matter of design choice involving routine skill of the art. The examiner takes Official Notice that soldering wires together as claimed is considered well known and only a conventional wiring process in the detection arts. 
As such, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kitano to include the teachings such as that is well known and conventional in the radiation arts in order to attain good connection between wires as needed. 
With regards to claim 10, Yamamoto discloses an opening (see cavities in Figures 12A and 12B) are formed in a part of an area of the sheet fixing member 40, and the opening is arranged in at least a part of an area of the power supply 10 when seen from a direction perpendicular to a surface of the insulating sheet [0067].
With regards to claim 11, Kitano discloses a housing 32 arranged to contain the panel 35, the supporting base 63, the power supply 53 (Figures 4 and 5) and the battery parts such as that taught by Yamamoto (the substrate, the insulating sheet, and the sheet fixing member, see the rejection to claim 1).
With regards to claim 13, Yamamoto discloses the claimed limitations according to claim to claim 12 but fails to expressly disclose the battery tied to a radiation detector. Notice that independent claim 1, already addressed these issued. As such, look to the rejection of claim 1 for the embodiment of the battery being tied to a radiation detector as claimed. 
With regards to claim 24, Kitano discloses a radiation cassette 21 (Figures 4 and 5) comprising a panel 35 arranged to detect incident radiation [0075]; 
a supporting base 63 arranged to support the panel 35 on a rear surface side of the panel when seen from an incident direction of the radiation [0075]; 
a power supply 53 (i.e., a lithium ion capacitor rechargeable secondary battery) arranged on a rear surface side of the supporting base 63 (Figure 4) [0071];
a circuit device 57 and circuit board 68 (I.e., substrates as broadly claimed) connected to battery 53 by wire connections [0072] [0078].
a plurality of circuit boards 66, 67, 68 and 69 are mounted on the support plate 63 together with the battery 53 and the power receiver 54 [0076] [0126].
Kitano fails to expressly disclose a housing for the capacitive power supply and  wherein the capacitor includes a body portion on which an electrode is laminated, a sealing portion arranged to seal surroundings of the body portion, and a terminal portion arranged to connect the capacitor to an external member, a concave portion arranged to concave toward the capacitor is formed in the housing, at least a part of the concave portion is formed so as to overlap with the body portion when seen from a direction perpendicular to an incident direction of the radiation, and at least a part of one of the sealing portion and the terminal portion is arranged between the concave portion and the panel in the incident direction of the radiation. Notice that all these components and design features are well known and used in the battery and radiation detection arts.
Yamamoto discloses a battery pack includes a frame 30, a battery 10 and a circuit board 33, which are essential component elements of the battery pack. The battery pack is provided with other parts, which are connected to the essential component elements and/or arranged in position of the essential component elements and include a PTC (Positive Temperature Coefficient) protecting tape 31, a PTC element 32, a electrode fittings 35 for negative electrode lead 25b and positive electrode lead 25a for a submergence detecting seal 36 capable of color change when deposited with moisture. This battery pack is a substantially comprises a concaved shaped resin molded body wherein the battery 10, circuit board 33 and other parts such as the PTC element 32 and the frame 30 are assembled to obtain an assembly and this assembly is integrated by resin molding of a reaction curable resin. In this battery pack, the assembly of the battery 10, circuit board 33 and other parts including the PTC element 32 are armored with the frame 30 and an armor member 40 made of the reaction curable resin [0103] [0104] [0119] (Figures 2 – 12).
As shown in FIGS. 12A and 12B, the battery is covered at least a part of a concave portion with the armor member 40. Moreover, the circuit board 33 is disposed at the front of the battery pack and is covered with the top cover 60. The top cover 60 covers the front surface of the battery 10 through the armor member 40. Moreover, the battery 10 is covered with the U-shaped metal sheet 61 through the armor member 40 at opposite side surfaces and lower surface thereof [0135].
The top cover is disposed at the front-end portion of the U-shaped metal sheet and the positive electrode lead 25a and the negative electrode lead 25b connected to the circuit board 33 is placed in the top cover 60. The top cover 60 enables the circuit board 33 to be reliably positioned in the molding step of a reaction curable resin [0130].
The circuit substrate 33 is molded together with the top cover 60. The insulating tape 87 is disposed in position, and the circuit board 33, the PTC element 32, the L metal fittings 85a to 85b, the positive electrode lead 25a and the negative electrode lead are connected by resistance welding, followed by assembling the U-shaped metal sheet 61 and the top cover 60 to obtain an assembly [0141].
Yamamoto further discloses with the battery pack configured to accommodate a lithium ion secondary battery and a circuit board in the two vertically-divided accommodation cases, the accommodation cases need to have a satisfactory thickness so as to protect the lithium ion secondary battery and the circuit board from external impact. In case where the two vertically-divided accommodation cases are bonded together by means of a double-faced adhesive tape or by ultrasonic welding, the accommodation cases should have a thickness sufficient therefor. This in turn results in an increased thickness and weight of the battery pack as a whole [0006].
Jadrich discloses as shown in FIGS. 2 and 3, a DR detector 200 includes upper housing 202, lower housing 204, secured together and forming a cavity 206. Mounted within cavity 206 are detector array 208 mounted on stiffener 210, screen (scintillator) 212, compliant foam member 214, elastomer shock-absorbing supports 216 mounted on stop ledges 217 of lower housing 206, flex circuits 218 connected between detector array 208 and electronics 220. A wireless interface 222 is connected to electronics 220. A battery pack 224 is mounted in a compartment 226 of lower housing 204. Battery pack 224 and electronics 220 are thermally coupled to sheet metal member 228 which acts as a heat sink for heat generated by battery pack 224 and electronics 220 [0047] (Abstract).
In view of the utility, in order to have a radiographic device including power supply devices that are integrally formed with fastening member to the whole device, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kitano to include the teachings such as that taught by both Yamamoto and Jadrich.
With regards to claim 25, Yamamoto discoses the terminal portion 25a and 25b comprises a plurality of terminal portions , at least one of the plurality of terminal portions (See circuit board 33 and a plurality openings) is arranged on an outer side than the concave portion of the radiation imaging apparatus when seen from the incident direction of the radiation, and the body portion is arranged on the opposite side of the at least one terminal portion with the concave portion between the body portion and the at least one terminal portion [0063] – [0066]. Notice that the frame 30 has a space capable of accommodating the circuit board 33 at the inner side of the front surface and the circuit board 33 is placed in this space. The circuit board 33 is in intimate contact with and secured to the inner side surface of the frame 30 such as, for example, by means of rivets. The riveted, intimate contact and fixing of the circuit board with the inner surface of the frame 30 can prevent a reaction curable resin having high fluidity from flowing toward the terminal faces of the circuit board 33. As will be described hereinafter, in the course of the molding step of the reaction curable resin, reliable positioning of the circuit board 33 is possible. At the front of the frame 30, a plurality of openings 34 are provided and the circuit board 33 accommodated in the frame 30 ensures an approach to outside through the openings 34 at contact points thereof [0066].
With regards to claim 28, Kitano modified discloses the claime3d limitations according to claim 24 but fails to disclose a plurality of batteries and how said batteries are configured. Yamamoto discloses that the capacitor comprises a plurality of capacitors arranged along a direction perpendicular to the incident direction of the radiation [0211]. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kitano such as that is taught by Yamamoto to include a plurality of batteries in order to provide more battery power as needed. 
Notice that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The combination of references discloses the claimed invention except for the concave portion is formed at a position that overlaps with the plurality of capacitors when seen from the incident direction of the radiation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the missing limitations in order to save space, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Claim(s) 16 - 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano and Horiuchi et al. (US Pub. No. 2017/036766 A1).
With regards to claim 16, Kitano discloses a radiation cassette 21 (Figures 4 and 5) comprising a panel 35 arranged to detect incident radiation [0075], a supporting base 63 arranged to support the panel 35 on a rear surface side of the panel when seen from an incident direction of the radiation [0075] and a power supply 53 (i.e., the rechargeable secondary battery) arranged on a rear surface side of the supporting base 63 of the lithium ion capacitor type [0071] (Figure 4). Kitano fails to expressly disclose a protection member arranged between the capacitor and the housing, and formed by an elastic body. 
Horiuchi relates to a radiation detection cassette that houses a radiation detector within the housing where a protective film is provided in a portion or all of an outer surface of the back housing (Abstract). In FIG. 2, Horiuchi teaches a recess 12b in which a battery 16 that supplies electrical power to the radiation detector 20 is housed is formed in the back-housing part 12. Notice that, FIG. 2 illustrates a state where the battery 16 is housed in the recess 12b. 
Horiuchi provides a protective film 30 made to have the fireproof enclosure function as described above, it is desirable to provide the protective film 30 on the entire surface of the back-housing part 12 [0086]. Horiuchi further provides a first protective film 31 at the peripheral part of the recess 12h and provide a second protective film 32 at a bottom part of the recess to protect the battery and cassette configuration [0087].
In view of the utility, to protect the battery and cassette configuration, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kitano to include the teachings such as that taught by Horiuchi.
With regards to claims 17, 18 and 23, Kitano modified discloses the claimed invention according to claim 16, absent some degree of criticality, the recitations that the protection member has a 25% compressive stress of 0.005 MPa or more and 0.25 MPa or less, formed by a foam body having a cell structure of a closed-cell, open-cell or semi-open- cell or has a density of approximately 1000 kg/m3 or less is considered only a matter of design choice involving routine skill of the art. The examiner takes Official Notice that these claimed particulars, the claimed stress, cell structure and density are well known and conventional in the detection arts. 
As such, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kitano to include the teachings such as that is well known and conventional in order to discover the optimum or workable ranges by routine experimentation for the particular applications that need such particulars for improved device functionality.
With regards to claim 19, Horiuchi discloses protection member 31 & 32 arranged in a part or all of an area between the capacitor (i.e., the battery) and the back housing 12, and where no other structure intervenes (see figure 10, where the protection members 31 & 32 would cushion the battery away from the back housing 12).
With regards to claim 20, Horiuchi discloses a plurality of protection members 31 & 32 arranged as the protection members 31 & 32 along a surface of the capacitor (i.e., the battery) facing a side in which the protection member 31 & 32 is arranged (Figure 10).
With regards to claim 21, Horiuchi discloses a plurality of protection members 31 & 32 are laminated and arranged between the capacitor and the housing 12 as the protection member [0086] [0087].
With regards to claim 22, Horiuchi discloses the protection member has a thickness of approximately 3.5 mm or less [0084].
Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano, Yamamoto and Jadrich in view of Horiuchi et al. (US Pub. No. 2017/0367666 A1).
With regards to claim 26, Kitano modified discloses the claimed invention according to claim 24 but fails to expressly disclose a protection member between the capacitor power supply and the housing in the incident direction of the radiation.
Horiuchi relates to a radiation detection cassette that houses a radiation detector within the housing where a protective film is provided in a portion or all of an outer surface of the back housing (Abstract). In FIG. 2, Horiuchi teaches a recess 12b in which a battery 16 that supplies electrical power to the radiation detector 20 is housed is formed in the back-housing part 12. Notice that, FIG. 2 illustrates a state where the battery 16 is housed in the recess 12b. 
Horiuchi provides a protective film 30 made to have the fireproof enclosure function as described above, it is desirable to provide the protective film 30 on the entire surface of the back-housing part 12 [0086]. Horiuchi further provides a first protective film 31 at the peripheral part of the recess 12h and provide a second protective film 32 at a bottom part of the recess to protect the battery and cassette configuration [0087].
In view of the utility, to protect the battery and cassette configuration, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kitano to include the teachings such as that taught by Horiuchi.
With regards to claim 27, Kitano modified discloses the claimed invention according to claim 26. Kitano teaches and apparatus comprising a supporting base 63 arranged to support the panel 35 and wherein a plurality of circuit boards 66, 67, 68 and 69 are mounted on the support plate 63 together with the battery 53 and the power receiver 54 [0076] [0126]. Yamamoto discloses, as already discusses above, terminal portions connected to substrates/circuits [0042] – [0061]. Horiuchi discloses in a part of surroundings the battery, the protection members 31 & 32 are arranged as a spacer (See D1 and D2) between the supporting base 80 and the housing 12 in the incident direction of the radiation. It would have been obvious to a person of ordinary skill in the art at the time the invention was made that the combination of Kitano, Yamamoto and Horiuchi would realize the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884